[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
After hearing the evidence, the court finds for the plaintiff on the first count of the complaint to recover from the defendant the sum of $1,143.54 for repair parts used in the defendant's automobile brakes.
The court finds for the defendant on the second count of the complaint.
As to the defendant's counterclaim, the court finds the defendant has failed to meet his burden of proof as to the first, second and third counts of the counterclaim.
Accordingly, judgment may enter for the plaintiff in the amount of $1,143.54.
/s/ McDonald, J. McDONALD